As filed with the Securities and Exchange Commission on June 30, 2011 Registration No. 333-41068 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 3 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PVH CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-1166910 (I.R.S. Employer Identification Number) 200 Madison Avenue New York, New York 10016 (212) 381-3500 (Address, including zip code, and telephone number, including area code, of Registrant's principal executive offices) Mark D. Fischer, Esq. Senior Vice President, General Counsel and Secretary 200 Madison Avenue New York, New York10016 (212) 381-3500 (Name, address, including zip code, and telephone number, including area code, of agent for service) PHILLIPS-VAN HEUSEN CORPORATION 2 (Full title of the plan) With Copy to: MARTHA N. STEINMAN, ESQ. DEWEY & LeBOEUF LLP 1 NEW YORK, NY 10019 (212) 259-8000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer □Non-accelerated filer □Smaller reporting company □ (do not check if a smaller reporting company) Explanatory Note PVH Corp. (the “Registrant”) is filing this Post-Effective Amendment No. 3 to its Registration Statement on Form S-8, Registration No. 333-41068, initially filed with the Securities and Exchange Commission (the “SEC”) on July 10, 2000 (the “2000 Form S-8”).The Registrant is making this filing to deregister shares of its common stock, par value $1.00 per share (the “Common Stock”), registered under the 2000 Form S-8 for issuance, offer or sale pursuant to the Registrant’s 2000 Stock Option Plan (the “2000 Plan”).A total of 3,000,000 shares of Common Stock were registered for issuance, offer or sale under the 2000 Form S-8. On June 13, 2006, the Registrant’s stockholders approved the Registrant’s 2006 Stock Incentive Plan (the “2006 Plan”), and on June 23, 2011, the Registrant’s stockholders approved the material terms of the 2006 Plan.Pursuant to the 2006 Plan, any shares of the Common Stock that become available under the 2000 Plan because of expirations, cancellations and terminations of outstanding options without exercise are to be assigned to, and made available for issuance under, the 2006 Plan.Between June 26, 2009 and June 26, 2011, 2,563 shares of Common Stock underlying outstanding options under the 2000 Plan were forfeited because of expirations, cancellations and terminations of such options.Accordingly, these 2,563 shares of Common Stock are hereby deregistered.The 2000 Form S-8, as amended by Post-Effective Amendment No. 1 thereto filed with the SEC on June 20, 2007 (deregistering 86,290 shares of Common Stock that were either (i) not subject to outstanding awards as of June 13, 2006 or (ii) forfeited between June 13, 2006 and June 18, 2007 because of expirations, cancellations and terminations of outstanding options) and Post-Effective Amendment No. 2 thereto filed with the SEC on July 1, 2009 (deregistering, 1,700 shares of Common Stock that were forfeited between June 19, 2008 and June 25, 2009 because of expirations, cancellations and terminations of outstanding options), otherwise continues in effect as to the balance of the shares of Common Stock remaining available for issuance, offer or sale pursuant thereto upon and following the exercise of options previously granted under the 2000 Plan. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, PVH Corp. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8/A and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of New York, state of New York, on the 30th day of June, 2011. PVH CORP. By: /s/ Emanuel Chirico Emanuel Chirico Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated on the 30th day of June, 2011. Signature Title /s/ Emanuel Chirico Emanuel Chirico Chief Executive Officer; Director (Principal Executive Officer) /s/ Michael Shaffer Michael Shaffer Executive Vice President and Chief Financial Officer (Principal Financial Officer) /s/ Bruce Goldstein Bruce Goldstein Senior Vice President and Controller (Principal Accounting Officer) /s/ Mary Baglivo Mary Baglivo Director /s/ Juan R. Figuereo Juan R. Figuereo Director /s/ Joseph B. Fuller Joseph B. Fuller Director /s/ Fred Gehring Fred Gehring Director /s/ Margaret L. Jenkins Margaret L. Jenkins Director /s/ David A. Landau David A. Landau Director /s/ Bruce Maggin Bruce Maggin Director /s/ V. James Marino V. James Marino Director /s/ Henry Nasella Henry Nasella Director /s/ Rita M. Rodriguez Rita M. Rodriguez Director /s/ Craig Rydin Craig Rydin Director /s/ Christian Stahl Christian Stahl Director
